DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 16 – 35 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s amendments filed on February 15, 2022 has been entered.
The rejection under 35 U.S.C. § 112(b) of the instant claims 16, 21, 26 and 31 as being indefinite for containing the trademark/ trade name “vaseline” is hereby withdrawn in view of Applicant’s amendment to replace the name with the generic term “petroleum jelly” in the instant claim 16.
Regarding the rejection under 35 U.S.C. § 103 of the instant claims 16 – 35 as being obvious over Irlinger et al., Helvetica Chimica Acta (2005), 88: pp. 1472-1485 in view of U.S. Patent Publication 20090208433 A1, Applicant’s remarks have been considered and are addressed below:
	On page 10, Applicant states (paragraph 1) that Irlinger focuses on basic scientific research, and not on methods of pharmaceutical or cosmetic treatment. Irlinger does not say anything about treatment of a subject or application of a compound to a subject. Thus, it would not have been obvious to a person having ordinary skill in the art to use the teachings of Irlinger to provide methods for brightening skin with malassezione. Similarly, Applicant also states (paragraph 2) that Hermann focuses on providing AhR antagonists for the prevention of skin damage caused, for example, by UVB radiation and that Hermann also would not have motivated the person of ordinary skill in the art to administer malassezione to a subject. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). However, it is noted that Irlinger also teaches that the cultures of the human pathogenic yeast Malassezia furfur were isolated to obtain eleven indole alkaloids, including malassezione (compound 12). Some of the isolated indole alkaloids, including malassezin and malasseziales A – C, have been known in the art as potent aromatic hydrocarbon receptor (AHR) agonists. The teachings of Irlinger provide a finite number of predictable solutions to motivate a person having ordinary skill in the art to test all of the isolated indole alkaloids with an expectation that some, if not all, would also possess similar pharmaceutical properties as aromatic hydrocarbon receptor (AHR) agonists. Additionally, Herrmann teaches (see, paragraph [0033]) that arylhydrocarbon receptor (AhR) antagonist compounds have been used to prepare cosmetic or therapeutic (pharmaceutical) formulations in order to induce “skin-lightening” action. Thus, a person of ordinary skill would have combined the teachings of Irlinger and Herrmann to use malassezione as an antagonist compound to modulate the aromatic hydrocarbon receptors with the expectation to decrease the levels of melanin, thereby brightening the skin, in a subject.
	On page 11, Applicant asserts (paragraph 1) that the Office Action improperly relies on the pending application’s disclosure that malassezione can modulate AhR activity in order to find a motivation to combine the purported teaching of Herrmann with the purported teaching of Irlinger. However, the application’s disclosure was only used to point out the Applicant’s definition for the “skin brightening” and provide a nexus how Herrmann teaches the same limitations as discussed by the Applicant in the application’s disclosure. The disclosure was not used to find a motivation to combine the teachings of the cited references. Therefore, Applicant’s remarks are not found to be persuasive and the rejection is hereby maintained.

Information Disclosure Statement
The information disclosure statements filed on February 15, 2022 and May 13, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 16 – 35 are rejected under 35 U.S.C. 103 as being obvious over Irlinger et al., Helvetica Chimica Acta (2005), 88: pp. 1472-1485 (Irlinger) in view of U.S. Patent Publication 20090208433 A1 (Herrmann).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the prior art.
	Irlinger teaches (see, pg. 1481) isolating a compound 12 Malassezione from crude Malassezia, naturally occurring fungi found on skin of animals. Irlinger teaches (see, page 1484) that the compound malassezione was prepared as a colorless solid in the presence of dimethylsulfoxide (DMSO) (cosmetically or pharmaceutically acceptable vehicle, diluent or carrier). The compound 12, Malassezione, is presented below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	The instant claim 16 is drawn towards a method for brightening skin in a subject, the method comprising contacting the subject with a composition comprising the compound, or a crystalline form, hydrate, or pharmaceutically or cosmetically acceptable salt thereof, wherein the subject is a human subject and wherein the composition is a pharmaceutical or cosmetic composition and further comprises one or more cosmetically acceptable vehicles, diluents and/or carriers, and wherein the composition further comprises one or more ingredients selected from perfumes, estrogen, vitamin A, vitamin C, vitamin E, pyruvic acid, lactic acid, glycolic acid, lanolin, vaseline, aloe vera, methyl paraben, propyl paraben, and pigments.
	The instant claim 17 is drawn towards a method for brightening skin in a subject, the method comprising contacting the subject with a composition comprising the compound, or a crystalline form, hydrate, or pharmaceutically or cosmetically acceptable salt thereof, wherein the subject is a human subject and wherein the composition is a pharmaceutical or cosmetic composition and further comprises one or more cosmetically acceptable vehicles, diluents and/or carriers, and wherein the one or more cosmetically acceptable vehicles, diluents and/or carriers  comprises at least one of lactose, sucrose, a starch, a calcium phosphate, sodium citrate, ethyl alcohol, propyl alcohol, benzyl alcohol, a polyol, a triglyceride, a biodegradable polymer, an elastomeric matrix, liposomes, microspheres, a wax, a paraffin, silicone, talc, and silicylate.
	The instant claim 18 is drawn towards a method for brightening skin in a subject, the method comprising contacting the subject with a composition comprising the compound, or a crystalline form, hydrate, or pharmaceutically or cosmetically acceptable salt thereof, wherein the subject is a human subject and wherein the composition is a pharmaceutical or cosmetic composition and further comprises one or more cosmetically acceptable vehicles, diluents and/or carriers, and wherein the one or more cosmetically acceptable vehicles, diluents and/or carriers  comprises one or more one or more cosmetically acceptable vehicles, diluents and/or carriers selected from the groups consisting of (a) – (n).
	The instant claim 19 is drawn towards a method for brightening skin in a subject, the method comprising contacting the subject with a composition comprising the compound, or a crystalline form, hydrate, or pharmaceutically or cosmetically acceptable salt thereof, wherein the subject is a human subject and wherein the composition is a pharmaceutical or cosmetic composition and further comprises one or more cosmetically acceptable vehicles, diluents and/or carriers selected from a liquid, cream, oil, lotion, ointment, gel, and solid.
	The instant claim 20 is drawn towards a method for brightening skin in a subject, the method comprising contacting the subject with a composition comprising the compound, or a crystalline form, hydrate, or pharmaceutically or cosmetically acceptable salt thereof, wherein the subject is a human subject and wherein the composition is a topical or transdermal cosmetic or pharmaceutical composition selected from a powder, spray, ointment, paste, cream, lotion, gel, patch, emulsion, suspension, aerosol, and inhalant.
Ascertaining the differences between the prior art and the claims at issue.
	Irlinger does not explicitly teach an embodiment, wherein the composition comprising the compound Malassezione is used to brighten the skin of a subject, and wherein the composition further comprises the ingredients, or cosmetically acceptable vehicles, diluents and/or carriers selected from the groups as recited in the instant claims 16 – 20.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	The instant specification teaches (see, paragraph [0125]) the definition of “skin brightening” as any actual or perceived reduction in skin pigmentation. While Irlinger does not explicit teach the method of using Malassezione to brighten the skin in a subject, it does teach that Malassezione inhibits the conversion of L-dopa into a brown pigment in melanocytes in human samples. Melanocytes are specialized skin cells that are responsible for the production of melanin in the skin. Higher levels of melanin result in a skin “darkening” effect; whereas lower levels of melanin result in a skin “brightening” effect. Since Malassezione inhibits the conversion of L-dopa into the brown pigment in melanocytes, it would effectively also lower the production of melanin in the skin, thereby “brightening” the skin in a subject. Therefore, a person having ordinary skill in the art would have been motivated to administer said compound to a subject with an expectation to brighten the skin of the subject.
	The instant specification also teaches (see, paragraph [0076]) that the composition comprising said compound can be used to modulate arylhydrocarbon receptor (AhR) activity in a subject, thereby brightening the skin in said subject. Herrmann teaches (see, paragraph [0033]) that arylhydrocarbon receptor (AhR) antagonist compounds have been used to prepare cosmetic or therapeutic (pharmaceutical) formulations in order to induce “skin-lightening” action. Since arylhydrocarbon receptor (AhR) antagonist compounds have been shown to brighten the skin in a subject, a person having ordinary skill in the art would have the knowledge and be motivated to use other antagonist compounds to modulate arylhydrocarbon receptors with an expectation to reduce the levels of melanin and brighten the skin in a subject.
	Regarding the instant claim 16, Herrmann teaches (see, paragraphs [0037], [0157], [0164], [0166] and [0168]) that these formulations can further contain cosmetic and/or dermatological auxiliary substances and additives such as vitamins (vitamin C and derivatives, tacopherols and derivatives, vitamin A and derivatives), 2-hydroxycarboxylic acids (L-, D- or DL-lactic acid), lanolin, lanolin esters, aloe vera, parabens (methyl-, ethyl-, propyl- and butylparaben), and pigments. Regarding the instant claims 17 and 18, Herrmann teaches (see, paragraphs [0035], [0037], [0168], [0185], [0236], [0241] – [0242] and [0274]) that these formulations can further contain cosmetic and/or dermatological auxiliary substances and additives such as disaccharides (sucrose, maltose and lactobiose (lactose)), polysaccharides (starch, alginic acid and alginates), ethers (ethanol, or isopropanol), polyol, triglycerides, polymers, liposomes, wax, mineral oils (paraffin oil), silicones and silicone derivatives, mannitol, gelatin, glycerol, cetyl alcohol and liposomes. Regarding the instant claims 19 – 20, Herrmann also teaches (see, paragraphs [0034], [0041]) that these formulations further comprises one or more cosmetically acceptable carriers selected from liquid, cream, oil, lotion, ointment, gel, powder, spray, paste, emulsion, suspension and aerosol.
	Hence, the publication: Irlinger et al., Helvetica Chimica Acta (2005), 88: pp. 1472-1485 and U.S. Patent Publication 20090208433 A1 renders the instant claims 16 – 35 prima facie obvious.

Conclusion
Claims 16 – 35 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                                                                                                                                                                                                        
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626